Citation Nr: 1038144	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  96-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to service connection for a right ear infection.

2. Entitlement to service connection for the residuals of a right 
thumb injury.

3. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1959 
to February 1961.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from a December 1995 rating 
decision issued by the Regional Office (RO) in Los Angeles, 
California.  As the Veteran now lives in North Carolina, the case 
was certified to the Board from the RO in Winston-Salem.

The Board issued a decision in this case in September 2003, 
denying each of the Veteran's claims.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in a Memorandum Decision in June 
2006, vacated and remanded the case to the Board.  The Court's 
decision was appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) which, in a December 2007 
Order, vacated the Court's first decision and remanded the case 
to the Court for further action in light of the Federal Circuit's 
recent decision in Mlechick v. Mansfield, 503 F.3d 1340 (Fed. 
Cir. 2007).  The Court subsequently issued another Memorandum 
Decision in this case in June 2008.  That decision again vacated 
(i.e., "reversed") and remanded the case to the Board for 
readjudication.  

The Board issued a February 2009 decision that denied all issues 
on appeal.  The Veteran appealed the February 2009 Board decision 
to the Court.  Prior to the Court issuing a decision in the case, 
the Veteran and the Secretary of VA agreed to a Joint Motion for 
Remand (Joint Motion) which would vacate the Board's February 
2009 decision and remand the claims to the Board for compliance 
with the remand instructions.   In April 2010, the Court granted 
the parties' Joint Motion and the appeal was returned to the 
Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

Following the April 2010 Joint Motion, the Veteran submitted 
additional evidence and did not waive his right to review of the 
evidence by an agency of original jurisdiction (AOJ).  The RO/AMC 
must review the evidence before issuing an updated Supplemental 
Statement of the Case.  38 C.F.R. § 20.1304(c).   

Additionally, the Joint Motion directed VA to provide adequate 
notification of the information and evidence necessary to 
substantiate a claim for service connection, including secondary 
service connection.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO/AMC must advise the Veteran of this information.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of information and 
evidence necessary to substantiate a claim 
for service connection, including secondary 
service connection in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Inform the Veteran he has a 60 
day period to submit additional evidence in 
light of this notice.  

2.  Following the submission of additional 
evidence or lapse of 60 days for response, 
issue a supplemental statement of the case.  
If any benefit sought is not granted to the 
Veteran's satisfaction, return the case to 
the Board for review. 

 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


